DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Invention I (claims 17-44) in the reply filed on 7/27/22 is acknowledged.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claim 17 of a first and second shuffling device configured to shuffle, based on “a first random numerical value” and “a second random numerical value” constitutes indefinite language. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing because is presents limitations in contradiction to the specifications’ detailed description and common knowledge within the art. Specifically, the claim requires the singularly phrased “random numerical value” as opposed to the plural term “random numerical values” used in the specification. It is unclear how a “card set made up of a plurality of cards” can be shuffled based on a single value. The specification and general teachings in the art use random numeric values (plural) as a basis for shuffling. Admittedly, this may be a typographical error, however, “a first random numerical value” and “a second random numerical value” are very specifically claimed. Applicant should provide clarification and/or amend to pluralize the term as used in the detailed description. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation in claim 18 pertaining to “a first path” and “a second path” is unclear, overly vague, and indefinite. One ordinary skilled in the art cannot properly ascertain the metes and bounds of this phrasing. A “path”, in its normal and ordinary meaning, relates to direction. From applicant’s specification, it appears the claimed scope is intending to cover a control system sequence; however, it is recommended to positively recite the sequential arrangement between the relevant components. For examining purposes, where distinct RNGs, each dedicated to respective distinct shuffling devices, are independently managed, separate paths will be considered met. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 17-19, 21-23, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta (US Pat. No. 8,387,983).
With respect to claims 17-19, Shigeta teaches a shuffling system and shuffled card set, comprising: a first shuffling device (100, 100a) configured to shuffle, based on a first random numerical value (column 4, lines 34-36), a card set made up of a plurality of cards and a second shuffling device (100, 100b), configured to shuffle, based on a second random numerical value (column 4, lines 34-36), the card set shuffled by the first shuffling device 100a (column 5, lines 21-23 “[a]fter being subjected to the shuffling process twice by the shuffling machines 100a and 100b, the playing cards are shuffled more randomly”). Shigeta teaches wherein each shuffle for each device 100a, 100b is based on “a random number generator program” that produces a “random order” (column 4, lines 34-36). One ordinary skill in the art would understand this to include a set of random numbers/values for each shuffling device. Since the claim uses “comprising” language (see preamble), indicating a non-closed scope, the limitation of the singularly phrased “random numeric value” is considered met because a set of random numbers comprises a “random numerical value”. 
From column 5, Shigeta teaches wherein the multiple “shuffling machines” 100a, 100b are “configured as described above and arranged in a sequence” (lines 3-5) and wherein “the sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (lines 19-21). Shigeta does not teach any linkage or communication between the shuffling machine, or wherein any components are shared. As such, one ordinary skill in the art would reasonably conclude the “random number generator program” discussed with respect to shuffling machine 100 (Fig. 2) are present and applied independently for each shuffling device 100a, 100b. Hence, the following limitations are anticipated by Shigeta: wherein the first random numerical value and the second random numerical value are managed independently from each other (regarding claim 17; i.e. each shuffling device 100a, 100b comprises its own “random number generator program”), a first random generator (column 4, lines 34-36), configured to generate the first random numerical value; and a second random generator Id., configured to generate the second random numerical value; wherein the first random numerical value and the second random numerical value are managed independently from each other by a first path, along which the first random numerical value generated by the first random generator is supplied from the first random generator to the first shuffling device (i.e. each shuffling machine has its own RNG program managed independently from the other), and a second path, along which the second random numerical value generated by the second random generator is supplied from the second random generator to the second shuffling device (column 4, lines 34-36), and wherein the first path and the second path are separate paths (regarding claim 18; i.e. the RNG programs are distinct and independent from each other, and therefore there are first and second separate paths); wherein the first random numerical value and the second random numerical value are managed independently from each other by the first random numerical value and the second random numerical value being generated at different timings (with respect to claim 19 – “arranged in a sequence” – column 5, lines 3-5; “sequence” inherently requires different timings).
With respect to claims 21-23, Shigeta teaches a checking device 109 (“card sensor”), configured to check a number of cards of the cards of the card set shuffled by the second shuffling device 100b (column 5, lines 46-54;  “card sensor 109 counts the number of cards passing above the card sensor”), an ID assignor, configured to assign an ID to the card set shuffled by the second shuffling device (column 5, lines 61-67); a database, configured to store an ID assigned to the card set along with information concerning a device involved with the shuffle of the card set (column 6, lines 8-23).  
With respect to claims 28-30, Shigeta teaches wherein the shuffled cards are in a package, and double-packed (“boxes” are “packed in a carton” – column 8, lines 54-58). Regarding the limitations requiring a card set to be shuffled by a certain shuffling system, and/or packaged by an automatic packager, such limitation is directed to a product by process claim. Per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. " In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As set forth above in the rejection of claim 17, Shigeta teaches a shuffled deck of cards, and further teaches the shuffled deck being doubled packed (“boxes” are “packed in a carton” – column 8, lines 54-58). 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 20, 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US Pat. No. 8,387,983) in view of Stasson (US Pub. No. 2014/0027979).
With respect to claim 20, Shigeta teaches wherein each shuffling device (100, 100a, 100b) is configured to cause a controller (of card feeder 102) to control shuffling devices to sort playing card set based on the set of random numerical values produced by their respective “random number generator program”. Shigeta does not explicitly disclose “processors”, however, one ordinary skill in the art would recognize that the use of Shigeta’s “random number generator program” would likely require a processor (i.e. a computing component that interprets and executes the random generate and causes the controller (of card feeder 102) to perform the random sort. Moreover, analogous art reference Strasson teaches the following to be known in the art: a shuffling device 100 (Fig.’s 1-7) comprising a processor 288 (as part of control system 280; Fig. 13, paragraphs [0073], [0080]), and random number generator (paragraph [0093] – “random number generator”), wherein the processor 288 is configured to select a random numerical value used by the shuffling device from a set of random numerical values (i.e. multiple random numerical value candidates) to sort the playing card set based on the set of random numerical values (See paragraph [0093]-[0095], Table 1). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to modify each shuffling device of Shigeta to include a processor as taught by Stasson. The motivation to combine is to facilitate the required functions of the shuffling machine randomization process in an automated and reliable manner. The proposed modification is consider to have a reasonable expectation of success. As stated above, Shigeta utilizes a “random number generator program” which are known to utilize processing devices. The components can easily be integrated on a circuit board positioned within the shuffling device. 
The combined teachings of Shigeta and Stasson are considered to teach each shuffling device utilizing their own processor that runs the “random number generator program”, wherein a controller of the shuffling device actuates the shuffling in accordance with the random sort. As stated above, Shigeta does not each any linkage or communication between the shuffling devices. One ordinary skill in the art, moreover, would recognize that no linkage is necessary for the “sequence” shuffling to work. Thus the combined references teach: a first selecting processor (processor functionality taught by Stasson), configured to select the first random numerical value used by the first shuffling device from multiple random numerical value candidates; and a second selecting processor (processor functionality taught by Stasson), configured to select the second random numerical value used by the second shuffling device from multiple random numerical values independently from the first selecting processor (“independent” processor limitation is met by the teachings of Shigeta having been modified by Stasson to have distinct processors for each machine); wherein the first random numerical value and the second random numerical value are managed independently from each other by the first shuffling device using the first random numerical value selected by the first selecting processor and the second shuffling device using the second random numerical value selected by the second selecting processor.  
With respect to claims 31 and 33, Shigeta teaches a shuffling system comprising: a plurality of shuffling devices 100a, 100b configured to shuffle a single set of cards made up of one or more decks using at least a set of numerical values commanded by the respective random number generator programs associated with each shuffling device 100a, 100b(column 5, lines 1-24; See also column 4, lines 35-36). Shigeta further teaches wherein controllers within each shuffling device are configured to control operations of the shuffling device (“independently” controlled card feeders 102 of each device 100a, 100b – column 5). Shigeta does not explicitly disclose “processors”, however, one ordinary skill in the art would recognize that the use of Shigeta’s “random number generator program” would likely require a “processor” (i.e. computing component that interprets and executes the random generate and causes the controller (of card feeder 102) to perform the sort). Moreover, analogous art reference Strasson teaches the following to be known in the art: a shuffling device 100 (Fig.’s 1-7) comprising a processor 288 (as part of a control system 280) configured to control a controller operation of a shuffling device (Fig. 13, paragraphs [0073], [0080]), wherein the processor includes a random number generator (paragraph [0093] – “random number generator”), wherein the shuffling device is configured to shuffle a single set of cards made up one or more decks using at least a set of numerical values commanded by the random generator (paragraphs [0091]-[0095]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to modify each shuffling device of Shigeta to include a processor as taught by Stasson. The motivation to combine is to facilitate the required functions of the shuffling machine randomization process in an automated and reliable manner. The proposed modification is consider to have a reasonable expectation of success. As stated above, Shigeta utilizes a “random number generator program” which are known to utilize processing devices. The components can easily be integrated on a circuit board positioned within the shuffling device. 
From column 5, Shigeta teaches wherein the multiple “shuffling machines” 100a, 100b are “configured as described above and arranged in a sequence” (lines 3-5) and wherein “the sliding of the card feeders 102 on the shuffling machines 100a and 100b are controlled independently of each other” (lines 19-21). Shigeta does not teach any linkage or communication between the shuffling machine, or wherein any components are shared. As such, one ordinary skill in the art would reasonably conclude Shigeta teaches that the “random number generator program” discussed with respect to shuffling machine 100 (Fig. 2) are present and applied independently for each shuffling device 100a, 100b. Hence, the following limitations are considered met by the combined teachings of Shigeta and Stasson: a plurality of processors configured to control the controllers, each processor includes a respective random number generator, the plurality of shuffling devices are configured to shuffle a single set of cards made up of one or more decks using at least a set of numerical values commanded by the random generators of different ones of the processors; wherein: each processor of the plurality of processors is configured to output a plurality of sets of random numerical values obtained using the respective random generator of the processor; and each sequencer or controller of the sequencers or controllers is configured to select and use one out of the plurality of sets of random numerical values of the respective processor of the sequencer or controller to control the respective shuffling device.  
With respect to claim 32, Shigeta contemplates “three or more shuffling machines” used in sequence (column 5, lines 46-52), providing a claimed number of at least 16 (i.e 4 x 4). Admittedly, this is less than the total number of cards in the card set, which Shigeta teaches to be “a predetermined number of decks” including 1 deck (i.e 52 cards if no jokers – Annex 5) . However, per MPEP 2144.04, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating the number of shuffling devices, which each provide a shuffle, would produce the expected result of increasing randomization of the cards, and decreasing potential fraud. As such, increasing the number of shuffles (i.e. shuffling devices arranged in sequence) to have at least eight, would have been obvious to one ordinary skill in the art. Randomization will expectantly be increased, and potential for fraud will be decreased. This proposed modification is considered to have a reasonable expectation of success as Shigeta expressly contemplates the use of “three or more shuffling machines” used in sequence (column 5, lines 46-52). 
With respect to claim 34, Shigeta teaches a final shuffling device 101b including  an assembler (receding partition plates 107a-f or robot arm, column 4, lines 35-55),wherein the assembler is configured to mechanically gather the single set of cards shuffled by the final shuffling device 100b (arranged in “single stack” – column 4, lines 35-55), thereby produce the shuffled card set (i.e. “single stack”). Shigeta further teaches wherein the single stack, made up of the plurality of cards in the card set that have been gathered by the assembler, are packed into a package 11 (“paper box” 11; column 6, lines 29-48). Admittedly, Shigeta does not expressly teach wherein the packages is accomplished via automated means. However, from MPEP 2144.05, the Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to automate the packaging feature to streamline the control process. 
With respect to claim 35, Shigeta teaches wherein the shuffling system is configured to generate a unique ID and associate the unique ID with the shuffled set of cards (column 5, lines 60-67; column 6, lines 1-7
With respect to claims 36-37, and regarding the limitations requiring a card set to be shuffled by a certain shuffling system, and/or packaged by an automatic packager, such limitation is directed to a product by process claim. Per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. " In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As set forth above in the rejection of claim 31, Shigeta teaches a shuffled deck of cards and further teaches wherein the shuffled playing cards are double-packed (“boxes” are “packed in a carton” – column 8, lines 54-58). The rationale and legal analysis to apply In re Thorpe (i.e. automating manual means) automated packaging means for this double packaging feature is the same as set forth above in the rejection of claim 34. 
Claims 38-44 are substantially rejected based on the disclosure and legal rationale set forth above in the rejections of claims 31-37. Admittedly, the combination of Shigeta and Stasson is construed as having independent processors operating each respective shuffling device’s random number generator programs, wherein each controller of the respective shuffling devices uses a randomly generated set of numbers from the random number generator programs to control the respective shuffling of each respective shuffling. In other words, Shigeta in view of Stasson teaches a plurality of processors instead of a single or overall system processor running an RNG program for the shuffling devices as claimed. However, per MPEP 2144.05, the Federal Circuit has held that integrating two or more components into a single structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art.  See MPEP 2144.05, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). Here, one ordinary skill in the art would have found it obvious to integrate the processors that run the random number generator programs into a single system processor/RNG in view of In re Larson. By using a single system processor to execute the procurement of the random number generator sets, the shuffling devices can be made with reduced hardware. This will allow for improved efficiency in manufacturing at lower costs. Moreover, security measures including anti-hacking software can more easily be applied to a centralized processor. The proposed modification has a reasonable expectation of success. Communication between a central processor and the shuffling devices can occur via known digital communication means (i.e. wireless network, Bluetooth, wife, etc.). 

7.	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta (US Pat. No. 8,387,983).
With respect to claim 24, Shigeta contemplates “three or more shuffling machines” used in sequence (column 5, lines 46-52), providing a claimed number of at least 16 (i.e 4 x 4). Admittedly, this is less than the total number of cards in the card set, which Shigeta teaches to be “a predetermined number of decks” including 1 deck (i.e 52 cards if no jokers – Annex 5) . However, per MPEP 2144.04, the Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, duplicating the number of shuffling devices, which each provide a shuffle, would produce the expected result of increasing randomization of the cards, and decreasing potential fraud. As such, increasing the number of shuffles (i.e. shuffling devices arranged in sequence) to have at least eight, would have been obvious to one ordinary skill in the art. Randomization will expectantly be increased, and potential for fraud will be decreased. This proposed modification is considered to have a reasonable expectation of success as Shigeta expressly contemplates the use of “three or more shuffling machines” used in sequence (column 5, lines 46-52). 
With respect to claims 25-26, Shigeta teaches an assembler (receding partition plates 107a-f or robot arm, column 4, lines 35-55), wherein: of multiple shuffling devices, including the first 100a and second shuffling devices 100b, a final shuffling device 100b includes the assembler; the assembler is configured to mechanically gather the plurality of cards shuffled by the final shuffling device 100b (arranged in “single stack” – column 4, lines 35-55), thereby produce the shuffled card set (i.e. “single stack”). Shigeta further teaches wherein the single stack, made u of the plurality of cards in the card set that have been gathered by the assembler, are packed into a package 11 (“paper box” 11; column 6, lines 29-48). Admittedly, Shigeta does not expressly teach wherein the packages is accomplished via automated means. However, from MPEP 2144.05, the Court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to automate the packaging feature to streamline the control process. Moreover, and with respect to claim 26 requiring a card set to be shuffled by the shuffling system of claim 17, such limitation is directed to a product by process claim. Per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With respect to claim 27, Shigeta teaches wherein the packaging includes a double-pack feature of the shuffled card set (“boxes” are “packed in a carton” – column 8, lines 54-58). The rationale and legal analysis to apply In re Thorpe (i.e. automating manual means) automated packaging means for this double packaging feature is the same as set forth above in the rejection of claim 25. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711